Citation Nr: 1225869	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to an increase in a 40 percent rating for prostatitis.  

(The issue of entitlement to service connection for schizophrenia will be addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 RO rating decision that denied an increased (compensable) rating for prostatitis.  In February 2007, the Veteran testified at a Travel Board hearing at the RO.  

A January 2008 RO decision increased the rating for the Veteran's service-connected prostatitis to 40 percent, effective February 11, 2004.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran provided testimony at a personal hearing at the RO in August 2009.  In September 2010, the Veteran testified at another Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at hearings before the Board sitting at the RO (Travel Board hearings) in February 2007 and in September 2009.  The Board notes, however, that the February 2007 and September 2010 were before two different Veterans Law Judges, respectively.  In September 2011, the Board notified the Veteran that as the issue of entitlement to an increase in a 40 percent rating for prostatitis was addressed at both hearings, he had the option of having an additional hearing held before a third Veterans Law Judge who would be assigned to a panel to decide his appeal.  See 38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2010); see also Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

In a response received at the Board in October 2011, the Veteran requested that he be scheduled for a third Board hearing, specifically a Board videoconference hearing.  

As the Veteran has requested a Board videoconference hearing, the case must be returned to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a Board videoconference hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


